UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27639 WORLD WRESTLING ENTERTAINMENT, INC. (Exact name of Registrant as specified in its charter) Delaware 04-2693383 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1241 East Main StreetStamford, CT 06902(203) 352-8600 (Address, including zip code, and telephone number, including area code,of Registrant’s principal executive offices) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X At July 19, 2010 the number of shares outstanding of the Registrant’s Class A common stock, par value $.01 per share, was 27,036,570 and the number of shares outstanding of the Registrant’s Class B common stock, par value $.01 per share, was 46,482,591. World Wrestling Entertainment, Inc.Table of Contents Page # Part I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Income Statements for the three and six months ended June 30, 2010 and June 30, 2009 2 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and June 30, 2009 4 Consolidated Statement of Stockholders’ Equity and Comprehensive Income for the six months ended June 30, 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 Part II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 31 Signature 32 1 World Wrestling Entertainment, Inc.Consolidated Income Statements(in thousands, except per share data)(unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2010 2009 2010 2009 Net revenues $ 106,842 $ 138,794 $ 245,567 $ 246,619 Cost of revenues 63,094 75,750 136,779 132,187 Selling, general and administrative expenses 30,083 31,372 55,962 62,229 Depreciation and amortization 3,411 3,593 5,250 7,376 Operating income 10,254 28,079 47,576 44,827 Investment income, net 497 1,175 980 1,791 Interest expense 67 88 138 179 Other (expense) income, net (1,030 ) 1,457 (2,072 ) 132 Income before income taxes 9,654 30,623 46,346 46,571 Provision for income taxes 3,403 10,749 15,358 16,375 Net income $ 6,251 $ 19,874 $ 30,988 $ 30,196 Earnings per share Basic $ 0.08 $ 0.27 $ 0.42 $ 0.41 Diluted $ 0.08 $ 0.27 $ 0.41 $ 0.41 Weighted average common shares outstanding: Basic 74,303 73,513 74,267 73,494 Diluted 75,230 74,279 75,228 74,137 See Notes to Consolidated Financial Statements. 2 World Wrestling Entertainment, Inc.Consolidated Balance Sheets(dollars in thousands)(unaudited) As of As of June 30, December 31, 2010 2009 CURRENT ASSETS: Cash and equivalents $ 97,776 $ 149,784 Short-term investments 99,797 58,440 Accounts receivable, net 48,123 62,732 Inventory, net 1,628 2,182 Prepaid expenses and other current assets 30,934 21,721 Total current assets 278,258 294,859 PROPERTY AND EQUIPMENT, NET 81,740 84,376 FEATURE FILM PRODUCTION ASSETS 49,923 37,053 INVESTMENT SECURITIES 14,727 22,370 INTANGIBLE ASSETS, NET 218 276 OTHER ASSETS 1,594 1,687 TOTAL ASSETS $ 426,460 $ 440,621 CURRENT LIABILITIES: Current portion of long-term debt $ 1,125 $ 1,082 Accounts payable 20,953 21,281 Accrued expenses and other liabilities 25,063 35,164 Deferred income 20,409 14,603 Total current liabilities 67,550 72,130 LONG-TERM DEBT 2,216 2,790 NON-CURRENT INCOME TAX LIABILITIES 13,215 17,152 NON-CURRENT DEFERRED INCOME 10,706 11,528 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Class A common stock 270 257 Class B common stock 465 477 Additional paid-in capital 332,928 326,008 Accumulated other comprehensive income 2,718 2,377 Retained (deficit) earnings (3,608 ) 7,902 Total stockholders' equity 332,773 337,021 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 426,460 $ 440,621 See Notes to Consolidated Financial Statements. 3 World Wrestling Entertainment, Inc.Consolidated Statements of Cash Flows(dollars in thousands)(unaudited) Six Months Ended June 30, June 30, 2010 2009 OPERATING ACTIVITIES: Net income $ 30,988 $ 30,196 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of feature film production assets 2,507 2,530 Revaluation of warrants (226 ) 699 Depreciation and amortization 5,251 7,376 Realized gains on sale of investments (52 ) (613 ) Amortization of investment income 776 627 Stock compensation costs 4,957 3,036 (Recovery) provision for doubtful accounts (606 ) 1,847 Provision for inventory obsolescence 961 1,000 Benefit from deferred income taxes (5,484 ) (971 ) Excess tax benefits from stock-based payment arrangements (193 ) (1 ) Changes in assets and liabilities: Accounts receivable 15,215 (823 ) Inventory (407 ) 765 Prepaid expenses and other assets (6,015 ) 9,043 Feature film production assets (15,610 ) (1,311 ) Accounts payable (328 ) 1,177 Accrued expenses and other liabilities (11,767 ) 21,244 Deferred income 4,982 (792 ) Net cash provided by operating activities 24,949 75,029 INVESTING ACTIVITIES: Purchases of property and equipment and other assets (6,686 ) (2,912 ) Proceeds from infrastructure incentives 4,130 - Purchase of short-term investments (63,003 ) (18,806 ) Proceeds from sales or maturities of investments 29,414 30,630 Net cash (used in) provided by investing activities (36,145 ) 8,912 FINANCING ACTIVITIES: Repayments of long-term debt (532 ) (492 ) Dividends paid (41,579 ) (40,959 ) Issuance of stock, net 508 508 Proceeds from exercise of stock options 598 252 Excess tax benefits from stock-based payment arrangements 193 1 Net cash used in financing activities (40,812 ) (40,690 ) NET (DECREASE) INCREASE IN CASH AND EQUIVALENTS (52,008 ) 43,251 CASH AND EQUIVALENTS, BEGINNING OF PERIOD 149,784 119,655 CASH AND EQUIVALENTS, END OF PERIOD $ 97,776 $ 162,906 See Notes to Consolidated Financial Statements. 4 World Wrestling Entertainment, Inc.Consolidated Statement of Stockholders' Equity and Comprehensive Income(dollars and shares in thousands)(unaudited) Accumulated Additional Other Common Stock Paid - in Comprehensive Retained Shares Amount Capital Income Earnings Total Balance, December 31, 2009 73,404 $ 734 $ 326,008 $ 2,377 $ 7,902 $ 337,021 Comprehensive income: Net income 30,988 30,988 Translation adjustment (186 ) (186 ) Unrealized holding gain, net of tax 559 559 Reclassification adjustment for gains realized in net income, net of tax (32 ) (32 ) Total comprehensive income 31,329 Stock issuances, net 57 1 253 254 Exercise of stock options 46 598 598 Excess tax benefits from stock based payment arrangements 193 193 Dividends paid 919 (42,498 ) (41,579 ) Stock compensation costs 4,957 4,957 Balance, June 30, 2010 73,507 $ 735 $ 332,928 $ 2,718 $ (3,608 ) $ 332,773 See Notes to Consolidated Financial Statements. 5 World Wrestling Entertainment, Inc.Notes to Consolidated Financial Statements(dollars in thousands)(unaudited) 1. Basis of Presentation and Business Description The accompanying consolidated financial statements include the accounts of World Wrestling Entertainment, Inc., and our subsidiaries. “WWE” refers to World Wrestling Entertainment, Inc. and its subsidiaries, unless the context otherwise requires. References to “we,” “us,” “our” and the “Company” refer to WWE and its subsidiaries. We are an integrated media and entertainment company, principally engaged in the development, production and marketing of television and pay-per-view event programming and live events and the licensing and sale of consumer products featuring our World Wrestling Entertainment brands. Our operations are organized around four principal activities: Live and Televised Entertainment Revenues consist principally of ticket sales to live events, sales of merchandise at these live events, television rights fees, sales of television advertising and sponsorships, and fees for viewing our pay-per-view and video on demand programming. Consumer Products Revenues consist principally of the direct sales of WWE produced home videos and magazine publishing and royalties or license fees related to various WWE themed products such as video games, toys and books. Digital Media Revenues consist principally of advertising sales on our websites, sale of merchandise on our website through our WWEShop internet storefront and sales of various broadband and mobile content. WWE Studios Revenues consist of receipts from the distribution of filmed entertainment featuring our Superstars. To date, we have partnered with major studios to distribute our productions. We have recently announced plans to self-distribute our future filmed entertainment productions beginning with our next release, currently scheduled for September 2010. All intercompany balances are eliminated in consolidation. The accompanying consolidated financial statements are unaudited.
